Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker (US 2014/0277665) in view of Gramann et al (US 20100151408) and/or Gramann et al in view of Fisker.
In regard to claims 1-8 and 18, Fisker discloses a method of producing an individualized dental impression tray where a digital jaw model is obtained (paragraph [0021]) and a digital impression tray model is generated having a carrier with an inner surface (paragraph [0022] – the “tooth-facing surfaces of labial and lingual side-walls” form a “carrier with at least one inner surface”).  The inner surface of the Fisker digital impression tray is configured to correspond to an enlarged negative form of “at least a part” of a set of teeth wherein a uniform offset between the digital jaw model and the digital impression tray inner surface is defined/set (note paragraphs [0074]-[0077]).  The Fisker digital impression tray model is then used to manufacture a physical impression tray (e.g. paragraph [0167]).   Fisker does not disclose the forming of a retraining structure on the inner surface of the impression tray, but does disclose at paragraphs [0143] and [0144] that an aperture pattern may be digitally arranged and designed in the digital impression tray model for the manufactured customized impression tray that allows for the passage of excess impression material during use.   Gramann et al, for a similar dental impression tray, teaches that it is desirable to form a retaining structure 10a (Figures 10 and 10a) on the inner surface in order to securely hold the impression material in the tray thereby creating a more accurate dental impression (paragraph [0003])( “In some cases, the force applied to the tray separates the impression material from the tray rather than the teeth, which means the impression material must be separately peeled away from the teeth, and the accuracy required for dental impressions gets lost.”).   To have formed a retaining structure in the Fisker dental impression tray in a manner similar to the disclosed Fisker aperture pattern in order to more securely hold the impression material and create a more accurate dental impression would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teaching by Gramann et al.   Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have custom made the Gramann et al impression tray to more precisely fit a patient’s dentition in order to improve the patient’s comfort in the digital/computer method taught by Fisker.
In regard to the “automatically marking based on a predetermined criteria at least one virtual surface subregion on the inner surface”; “arranging a three dimensional retaining structure”; and the “designing the three dimensional retaining structure” limitations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have marked, arranged and designed the Gramann et al retaining structure 10a on the three dimensional Fisker dental impression tray model in the same manner as the aperture pattern (paragraphs [0143] and [0144]) is marked/overlayed on the Fisker impression tray model.   Clearly in order to form such retaining structure on the inner surface of the Fisker et al custom made impression tray the inner surface of the digital impression tray model must be identified/marked/determined and the digital retaining structure designed and arranged thereon.  The “marking”, “arranging” and “designing” steps are all reasonably implicit/obvious in the formation of a Gramann et al retention structure in a Fisker digitally designed custom impression tray.  In regard to claim 2, specifying the density size and shape of the retaining structure is implicit in the Gramann et al/Fisher arrangement – such dimensions must be specified in order to manufacture the device.  In regard to claim 3, the Gramann et al subregion is recessed into the carrier – note Figures 10, 10a which are very similar to applicant’s Figure 2 illustrating such recession.  In regard to claim 4, Gramann et al has a plurality of “subregions” having identical retaining structures.  In regard to claims 5 and 6, note the last sentence of paragraph [0027] of Gramann et al.  In regard to claims 20 and 21, note paragraph [0080] of Fisker.  In regard to claim 9, the manufacture of the Fisker/Gramann et al device according to the obvious method set forth above would meet the limitations of the claimed individualized dental impression tray.  In regard to claims 10, 11 and 14, the particularly claimed percentages and dimensions for the retaining structure would have been obvious to one of ordinary skill in the art practicing the Gramann et al invention having a retaining structure 10a that is illustrated as approximating the claim limitations.  In regard to new claim 22, note paragraph [0080] of Fisker.  

    PNG
    media_image1.png
    365
    460
    media_image1.png
    Greyscale


In response to the rejection of claims 1-19 based on Fisker/Gramann et al applicant argues that the examiner has failed to show why the “specific steps” recited in claim 1 are implicit or obvious.  The examiner is of the position that there is nothing “specific” about the “marking” “arranging” and “designing” steps, but rather that such broadly claimed steps are obvious, if not implicit, to one of ordinary skill in the art practicing in the art.  Clearly in order for a Gramann et al retention structure to be formed in the Fisker method, the location in which it is to be formed must be determined/marked, the structure must be arranged in the digital model and it must be designed.    Such conventional marking, arranging and designing steps are taught in the Fisker embodiment where a pattern of apertures are provided for in the digital model (paragraphs [0143], [0144]).   Moreover, it is noted that Applicant’s claims, nor specification provide any detail with respect to how such conventional steps are to be implemented, but rather recognizes that the ordinarily skilled artisan would readily understand such conventional steps.  Applicant further argues that the limitation of “at least a part” of the inner surface is configured to be spaced a “pre-defined uniform distance” from the individual’s tooth surface.  The examiner notes that the “at least a part” limitation is of such breadth that it nearly negates the limitation.  The examiner proposes the following amendments to overcome the art of record.

Allowable Subject Matter
The following amendments to claims 1 and 9 would put the application in condition for allowance.

Claim 1. (currently amended} Method for producing an individualized dental impression tray, comprising the steps of:
obtaining a digital jaw model or a digital jaw region model;
creating a digital first impression tray model of an individualized impression tray on the basis of [a] the digital jaw model or of [a] the digital jaw region model of an individual, wherein the digital first impression tray model has a carrier with at least one inner surface shaped to receive the occlusal, labial and lingual surfaces of an individual’s teeth,
configuring the inner surface to correspond to an enlarged negative form of [at least part of a set of] the individual’s teeth and adjoining gums of the individual including the occlusal, labial and lingual surfaces of the teeth by configuring the inner surface to be a pre-defined uniform distance from an outer contour of the digital jaw model or the digital jaw region model of the individual,
automatically marking based on a predetermined criteria at least one virtual surface subregion on the inner surface,
arranging a virtual three-dimensional retaining structure above and/or below the at least one virtual surface subregion to face the occlusal, labial and lingual surfaces of the individual’s teeth by:
designing the virtual three-dimensional retaining structure to have a first surface which extends substantially parallel to the at least one virtual surface subregion and has at least one recess running through it, the at least one recess is designed to have at least one undercut;
storing the digital first impression tray model with the virtual three-dimensional retaining structure as a production template and
producing a physical impression tray using the production template.

Claim 9. (currently amended) Individualized dental impression tray comprising:
a carrier with an inner surface shaped to receive the occlusal, labial and lingual surfaces of an individual’s teeth and an outer surface,
the inner surface is [at least partially] adapted to correspond to an enlarged negative form of [at least part of a set] of the individual’s teeth and adjoining gums including the occlusal, labial and lingual surfaces of the teeth [of an individual], the inner surface being configured to be a pre-defined uniform distance from an outer contour of [said at least part of the set of] the individual’s teeth and adjoining gums [of the individual], and at least one surface subregion of the inner surface adapted to face the occlusal, labial and lingual surfaces of the individual’s teeth is covered with a retaining structure;
wherein the retaining structure has a first surface which extends substantially parallel to the surface subregion and has a plurality of recesses with undercuts running through it, and,
wherein integration of the pre-deformed uniform distance produces a configuration that ensures a uniform thickness and pressure on an impression compound distributed over the individualized impression tray.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712